DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Amendment
	The amendment filed 26 April 2022 has been entered. Claims 1, 10, 12-15, 18, and 20-21 have been amended. Claims 2 and 4 have been canceled. Applicant’s amendments overcome the previously set forth claim objection in the Final Office Action dated 26 January 2022. Claims 1, 3, and 5-22 are currently pending and have been examined.
Allowable Subject Matter
Claims 1, 3, and 5-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 4, 15, and 17-21 were objected to as being dependent upon a rejected base claim in the Final Office Action dated 26 January 2022, however it was noted that the claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims. Applicant’s amendments to the claims in the After Final Action reply dated 26 April 2022, included adding the limitations of allowable claim 4 along with the limitations from claim 2 in which claim 4 depended, into independent claim 1. Therefore, the newly amended claim 1 is allowable for at least the reasons listed in the Allowable Subject Matter section of the Final Office Action dated 26 January 2022. Furthermore, claims 3 and 5-22 are allowable as they depend from independent claim 1, and are allowable for at least the reasons listed above for independent claim 1. 
For at least the reasons listed above, the amendments render the prior art and combination of prior art non-obvious, and therefore prevent the teaching of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                 

/Josh Skroupa/Primary Examiner, Art Unit 3678